

117 HRES 309 IH: No Irresponsible Recovery or Reinvestment Expenditures Supporting Priorities Outside Necessary Surface Infrastructure Built Legitimately and Expediently Spending Act
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 309IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Mr. Turner submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONTo amend the Rules of the House of Representatives to prohibit bills and joint resolutions that contain an appropriation or authorization of more than $100,000,000,000 relating to infrastructure that does not provide at least 50 percent of such funds to programs, initiatives, or projects that directly impact construction or maintenance of highways, roads, bridges, dams, passenger and freight railways, airports, waterways and ports, public schools, or the safety of such facilities.1.Short titleThis Resolution may be cited as the No Irresponsible Recovery or Reinvestment Expenditures Supporting Priorities Outside Necessary Surface Infrastructure Built Legitimately and Expediently Spending Act or the No IRRESPONSIBLE Spending Act.2.Prohibition of consideration of certain billsThat rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause—13.It shall not be in order to consider a bill that contains an appropriation or authorization of more than $100,000,000,000 relating to infrastructure that does not provide at least 50 percent of such funds to programs, initiatives, or projects that directly impact construction or maintenance of highways, roads, bridges, dams, passenger and freight railways, airports, waterways and ports, public schools, or the safety of such facilities. A question of order on the percentage of funds provided to such programs, initiatives, or projects in such bill may be raised at any time. .